United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
DEPARTMENT OF THE ARMY, DSS
MAINTENANCE, Fort Sheridan, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-67
Issued: April 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 9, 2007 appellant filed a timely appeal from a September 27, 2007 decision
of the Office of Workers’ Compensation Programs which denied further merit review. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board lacks jurisdiction to review the merits of
appellant’s claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).

1

The Board notes that the last merit decision in this case was Docket No. 07-645 (issued July 19, 2007).

FACTUAL HISTORY
This case has been before the Board on two prior occasions. In a July 26, 2005 decision,
the Board found that the case was not in posture for decision as a conflict in medical evidence
arose between appellant’s attending physiatrist, Dr. Subbanna Jayaprakash, and an Office
medical adviser, Dr. James Bicos, regarding the impairment to appellant’s right upper extremity.
The Board remanded the case to the Office to refer appellant to an appropriate Board-certified
physician for an impartial medical evaluation.2 In a July 19, 2007 decision, the Board accorded
special weight to the impartial evaluation of Dr. Stephen E. Barron, Board-certified in orthopedic
surgery, who found that appellant was not entitled to an increased schedule award for his right
upper extremity. The Board also found that the Office properly refused to reopen appellant’s
case for further reconsideration of the merits.3 The law and the facts of the previous Board
decisions are incorporated herein by reference.
On July 27, 2007 appellant requested reconsideration. In a September 14, 2006 treatment
note, Dr. Joel P. Carroll, Board-certified in emergency medicine, noted appellant’s past medical
history, his complaint of persistent shoulder pain and examination findings including limited
range of motion of the right shoulder. He diagnosed a mild disability. Appellant also submitted
copies of magnetic resonance imaging (MRI) scan studies of the right shoulder and cervical
spine that were previously of record.
By decision dated September 27, 2007, the Office denied appellant’s reconsideration
request.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act4 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation,
either under its own authority or on application by a claimant.5 Section 10.608(a) of the Code of
Federal Regulations provides that a timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence and/or argument that meets at least
one of the standards described in section 10.606(b)(2).6 This section provides that the
application for reconsideration must be submitted in writing and set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; or (ii) advances a relevant legal argument not previously considered by the Office; or
(iii) constitutes relevant and pertinent new evidence not previously considered by the Office.7
Office regulations at 20 C.F.R. § 10.608(b) provides that when a request for reconsideration is
2

Docket No. 05-1984.

3

Supra note 1.

4

5 U.S.C. §§ 8101-8193.

5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.608(a).

7

20 C.F.R. § 10.608(b)(1) and (2).

2

timely but fails to meet at least one of these three requirements, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.8
ANALYSIS
The only decision before the Board in this appeal is the September 27, 2007 decision of
the Office denying appellant’s application for review. In his July 27, 2007 reconsideration
request, appellant merely described the facts of his case and advised that his right shoulder pain
and numbness continued to worsen. He did not allege or demonstrate that the Office erroneously
applied or interpreted a specific point of law, or advance a relevant legal argument not previously
considered by the Office. Consequently, appellant was not entitled to a review of the merits of
his claim based on the first or second above-noted requirements under 20 C.F.R. § 10.606(b)(2).9
With respect to the third above-noted requirement under 20 C.F.R. § 10.606(b)(2), the
MRI scan studies were previously reviewed by both the Office and the Board. It is well
established that material that is repetitious or duplicative of evidence already in the case record
does not constitute a basis for reopening the claim.10 These reports are therefore insufficient to
warrant merit review. Appellant also submitted a September 14, 2006 treatment note from
Dr. Carroll. However, Dr. Carroll merely noted appellant’s medical history, his complaints and
examination results and opined that he was mildly disabled. His report did not provide any
opinion on appellant’s impairment, the underlying issue in this case. This report is therefore
irrelevant.11 As appellant did not submit relevant and pertinent new evidence not previously
considered by the Office, the Office properly denied his reconsideration request by its decision
dated September 27, 2007.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
consideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.608(b).

9

20 C.F.R. § 10.606(b)(2).

10

Brent A. Barnes, 56 ECAB 336 (2005).

11

See Betty A. Butler, 56 ECAB 545 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 27, 2007 be affirmed.
Issued: April 10, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

